PER CURIAM.
In this belated appeal, Farmer appeals his judgments and sentences imposed after he pled guilty to charges of burglary and grand theft. Appellant’s negotiated plea agreement clearly states that he agreed to plead guilty and to be sentenced as an habitual offender to three and one-half years in prison for burglary on count one in each of three cases to run concurrently followed by two years’ probation concurrent for grand theft on count two in each of the three cases. After accepting appellant’s plea, the court imposed the sentence of three and one-half years in prison followed by two years’ probation on each of the six counts. Although the court imposed a sentence exceeding the plea agreement, the court did not afford appellant an opportunity to withdraw his plea as required by Goins v. State, 672 So.2d 30, 32 (Fla.1996). Accordingly, the cause is reversed and remanded for further proceedings consistent with this opinion.
MINER, ALLEN and PADOVANO, JJ., concur.